FILED
                             FOR PUBLICATION                  DEC 13 2007

                                                        CATHY A. CATTERSON, CLERK
                 UNITED STATES COURT OF APPEALS            U .S. C O U R T OF APPE ALS




                         FOR THE NINTH CIRCUIT



FAIR HOUSING COUNCIL OF SAN             No. 04-56916
FERNANDO VALLEY; THE FAIR
HOUSING COUNCIL OF SAN                  D.C. No. CV-03-09386-PA
DIEGO, individually and on behalf of
the GENERAL PUBLIC,

        Plaintiffs - Appellants,        ORDER

 v.

ROOMMATES.COM, LLC,

        Defendant - Appellee.



FAIR HOUSING COUNCIL OF SAN             No. 04-57173
FERNANDO VALLEY; THE FAIR
HOUSING COUNCIL OF SAN                  D.C. No. CV-03-09386-PA
DIEGO, individually and on behalf of
the GENERAL PUBLIC,

        Plaintiffs - Appellees,

 v.

ROOMMATE.COM, LLC,

        Defendant - Appellant.
                                                                                     page 2


Before:        KOZINSKI, Chief Judge.


         The stipulation of the parties to allow filing of a brief by amici curiae

Amazon.com, et al., is rejected. Amici curiae Amazon.com, et al., are denied leave

to file a brief. See Circuit Advisory Committee Note to 9th Cir. R. 29-2 (July 1,

2007).